UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53


              United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604
                        Submitted November 18, 2005
                        Decided November 21, 2005


                                   Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DANIEL A. MANION, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge


R.L. HUTCHINS,                                    Appeal from the United
     Plaintiff-Appellant,                         States District Court
                                                  for the Eastern
No. 04-4233                 v.                    District of Wisconsin.

A.O. SMITH RETIREMENT PLAN and CTC                No. 99 C 511
ILLINOIS TRUST COMPANY,                           J.P. Stadtmueller,
      Defendants-Appellees.                       Judge.




                                     Order

     Plaintiff applied for disability benefits from his ex-
employer's plan, which turned him down. His own treating
physician had informed the plan that he is not completely
disabled. Discovery that this physician's ability to practice in
Wisconsin had been suspended led us to remand for further
proceedings. No. 00-4039 (7th Cir. June 4, 2002) (unpublished
order). The plan then obtained the views of an independent
consulting specialist, who concluded that, although plaintiff
suffers from a 30% reduction in his abilities, he remains
capable of gainful employment. The parties agreed that judicial
review is deferential, and the district court held the plan's
decision neither arbitrary nor capricious.
No. 04-4233                                           Page 2


     On appeal, plaintiff slights the medical evidence that the
plan considered. Instead he maintains that, because the Social
Security system has awarded him disability benefits, the private
plan must do the same. Yet the terms of the plan and those of
the Social Security system differ, making it difficult to draw
inferences from the grant (or denial) of federal disability
benefits. See Cleveland v. Policy Management Systems Corp., 526
U.S. 795 (1999). We have held that the Social Security
Administration's decisions, one way or the other, do not bind
private plans and insurers. See Anderson v. Operative Plasters'
Pension and Welfare Plan, 991 F.3d 356, 358 (7th Cir. 1993).
Plaintiff did not furnish the plan with the evidence presented
to federal officials or the reasoning that underlies the grant
of Social Security disability benefits. His appellate brief
suggests that the plan should have learned these things on its
own, but the burden was on him, as the person requesting
benefits. Given federal privacy rules, it is hard to understand
how the plan could obtain this information independently.

     The plan's decision, on the evidence that plaintiff
submitted (as augmented by the consultant's evaluation), is
supported by the record and cannot be disturbed on deferential
review. The judgment of the district court is affirmed.